estate, or a personal representative throughout the course of his
                      suspension and thereafter; and (4) pay the costs of the investigation,
                      preparation of hearing materials, and disciplinary hearings within six
                      months. The hearing panel accepted the amended conditional guilty plea
                      agreement and recommended the agreed-upon discipline.
                                   Based on our review of the record, we conclude that the guilty
                      plea agreement should be approved. See SCR 113(1). We hereby impose a
                      four-year suspension retroactive to the date that Fry was temporarily
                      suspended under SCR 111 (March 27, 2014). Additionally, Fry must
                      comply with all of the conditions in the plea agreement, as outlined above.
                      The parties shall comply with the applicable provisions of SCR 115 and
                      SCR 121.1.
                                   It is so ORDERED.

                                                                     , C.J.
                                               Hardesty



                      Parraguir-rf0-



                                                                Gibbons


                                                  Pidem. t                J.
                                              Pickering




SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    ,0ter,
                SAITTA, J., dissenting:

                            I dissent because the agreed-upon discipline is insufficient in
                relation to Fry's admitted conduct. I therefore would reject the conditional
                guilty plea agreement.


                                                                                   J.
                                                   Saitta




                cc: Chair, Northern Nevada Disciplinary Board
                     Lemons, Grundy & Eisenberg
                     Stan Hunterton, Bar Counsel, State Bar of Nevada
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
     OF
   NEVADA
                                                      3
(0) 1947A ern